NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 27, 2014*
                                  Decided July 2, 2014

                                        Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



Nos. 13-3834 & 13-3840
                                                 Appeals from the
JOZETTE GREENFIELD,                              United States District Court for the
     Plaintiff-Appellant,                        Northern District of Illinois,
                                                 Eastern Division.
      v.
                                                 Nos. 13 C 8442
DEUTSCHE BANK AG,                                     13 C 6773
GREEN RIVER CAPITAL, LLC,
and RISING REALTY, LLC,                          James B. Zagel,
      Defendants-Appellees.                      Matthew F. Kennelly,
                                                 Judges.




      *
       The named defendants are not participating in these appeals. After examining
the appellant’s briefs and the records, we have concluded that these appeals are
appropriate for summary disposition. See FED. R. APP. P. 34(a)(2).
Nos. 13-3834 & 13-3840                                                               Page 2

                                        ORDER

         An action to foreclose a mortgage on Jozette Greenfield’s home was filed in the
Circuit Court of Cook County, Illinois, in 2007. Greenfield contested the foreclosure as
improperly filed and also asserted that the loan secured by her mortgage had been paid
in full. She did not prevail, however, and eventually was evicted from the residence.
Then in 2009 she brought the first of three federal lawsuits against defendants involved
in the mortgage foreclosure. Greenfield renewed her objections to the (now completed)
foreclosure and also claimed that the named defendants had violated the Fair Debt
Collection Practices Act, see 15 U.S.C. §§ 1692–1692p, throughout the foreclosure
proceedings. Judge Darrah dismissed that suit for lack of subject-mater jurisdiction,
relying on the Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). That doctrine precludes federal courts
other than the Supreme Court from reviewing state-court judgments in civil cases.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005); Crawford v.
Countrywide Home Loans, Inc., 647 F.3d 642, 645 (7th Cir. 2011); Taylor v. Fed. Nat’l Mortg.
Ass'n, 374 F.3d 529, 533, 534 (7th Cir. 2004). Greenfield did not appeal that decision,
which was entered in June 2012.

       Instead, more than a year later she filed the two lawsuits underlying these
consolidated appeals. Both of Greenfield’s one-paragraph complaints assert that she
was wrongly evicted from her home, and in the first of those complaints, she asked the
court to “reverse the eviction.” Judge Kennelly presided over the first of these lawsuits
and ordered Greenfield to show cause why the action should not be dismissed under
Rooker-Feldman. Greenfield filed a response that adds to the facts in her complaint and
implores Judge Kennelly to return her home, but says nothing about subject-matter
jurisdiction. Judge Kennelly dismissed the complaint in open court on the basis of
Rooker-Feldman. The next month Judge Zagel entered an order dismissing Greenfield’s
remaining complaint for the same reason.

       On appeal Greenfield reasserts her disagreement with the outcome of the
state-court foreclosure action, but she does not question the district court’s Rooker-
Feldman analysis except to say that the doctrine is inapplicable because she never
received a jury trial. But the application of the Rooker-Feldman doctrine does not turn on
whether a state-court judgment was entered with or without a jury trial. See, e.g.,
Abner v. Ill. Dep't of Transp., 674 F.3d 716, 717–19 (7th Cir. 2012) (affirming dismissal
under Rooker-Feldman doctrine when plaintiff asked to set aside state-court judgment
overturning, without a jury trial, an Illinois commission’s decision favorable to
Nos. 13-3834 & 13-3840                                                             Page 3

plaintiff); Mehta v. Attorney Registration & Disciplinary Comm'n of the Sup. Ct. of Ill.,
681 F.3d 885, 886–87 (7th Cir. 2012) (affirming dismissal under Rooker-Feldman doctrine
when plaintiff asked to set aside order of Illinois Supreme Court, issued without trial,
suspending attorney’s license).

      As Greenfield makes no other appellate claim, the judgments are AFFIRMED.